DETAILED ACTION
Status of Claims:  
Claims 1-20 are pending.
Claim 1-3, 6-10, 14-16 and 20 are amended.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Apr. 26, 2021 has been entered.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the non-Final Office Action mailed Jan. 26, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended claim which requires one or more enzymes which are chosen from the group consisting of Epoxide hydrolase, Melamine Deaminase, Acetoacetate decarboxylase and Dehalogenase LinB is now taught by Vlahakis in view of Lin et al. (US 8,614,078 B2) and Bidmanova et al. (Journal of Biocatalysis & Biotransformation: Immobilization of Haloalkane dehalogenase LinB from Sphingobium japonicum UT26 for Biotechnological Applications).
Applicant argues that the findings of fact with respect to Vlahakis are inaccurate because Vlahakis is not concerned with purifying water from “environmentally hazardous” substances “such as drug molecules.”  This argument is not persuasive because the invention of claims 1 and 9 requires environmentally hazardous substances (Vlahakis teaches converting an environmentally hazardous organic substance, urea) and does not require said substances to be drug molecules (the amended claim indicates that the substances are optionally drug molecules). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vlahakis et al. (US 5,336,424 A) in view of Lin et al. (US 8,614,078 B2) and Bidmanova et al. (Journal of Biocatalysis & Biotransformation: Immobilization of Haloalkane dehalogenase LinB from Sphingobium japonicum UT26 for Biotechnological Applications).

Regarding claim 1, Vlahakis teaches a deposit for a toilet for purifying toilet water from one or more environmentally hazardous organic substances, optionally drug molecules, comprising one or more enzymes having the ability to eliminate said environmentally hazardous substances, wherein the deposit is designed to be attached to the toilet in such a way that it will release the one or more enzymes upon exposure to toilet flushing water, thereby allowing the one or more enzymes to enter the water in the toilet bowl and eliminate environmentally hazardous substances that are present in said toilet bowl (a urinal block composition that is effective at deodorizing and cleaning urinals and toilets; the improvement of the urinal block composition provides the advantage of dissolving and otherwise neutralizing odors, the enzyme converting urea into carbon dioxide and ammonia; the urinal block is retained in and dispensable from a disposable dispenser assembly 10 for use in urinals and toilets; the enzyme is encapsulated into a water activated, pre-measured dosage that is released with each flush of the urinal or toilet) (see Abstract; col. 10, lines 35-37; col. 2, lines 33-35).
Vlahakis does not explicitly teach that the deposit is characterized in that the one or more enzymes are chosen from the group consisting of Epoxide hydrolase, Melamine Deaminase, Acetoacetate decarboxylase and Dehalogenase LinB.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the enzyme in the device of Vlahakis to include one or more of the organic substance-eliminating enzyme of Lin because the Lin enzymes can be used to remove pollutants and toxins to help with the environmental impact of pollutants and toxins in the water system and waste water (see Lin, col. 5, lines 6-13; col. 6, lines 20-23), such as the toilet water which encounters the device of Vlahakis and which may contain pesticides from agricultural products.
Vlahakis, as modified by Lin, does not explicitly teach the enzymes Epoxide hydrolase, Melamine Deaminase, Acetoacetate decarboxylase and Dehalogenase LinB.
Bidmanova teaches that Dehalogenase LinB is an enzyme which is suitable for bioremediation of environmentally hazardous organic substances (haloalkane dehalogenases are suitable for bioremediation and detoxification) (see Abstract; Introduction, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dehalogenase enzyme of Vlahakis, as modified by Lin, to be a Dehalogenase LinB as taught by Bidmanova because the Bidmanova Dehalogenase LinB is a readily sourced enzyme which is suitable for immobilization in bioremediation purposes as desired by the deposit of Vlahakis, as modified by Lin (see Bidmanova, Abstract; p. 2, para. 2).

Regarding claim 2, Vlahakis, as modified by Lin and Bidmanova, teaches the deposit according to claim 1, wherein the deposit is in the form of a toilet block suitable for being placed in a toilet bowl, and comprises a hydrophilic filling material (starch) (see Vlahakis, col. 3, line 12), a hydrophobic releasing agent (amphoteric surfactant, such as cocoamidopropyl betaine, where surfactants inherently comprise a hydrophobic part and a hydrophilic part) (see Vlahakis, col. 7, lines 16-21), and a hydrophilic non-ionic surfactant (a non-ionic surfactant, such as nonylphenol or nonoxynol 100, where surfactants inherently comprise a hydrophilic part and a hydrophobic part) (see Vlahakis, col. 7, lines 22-23 and 32-34), said one or more enzymes having the ability to eliminate environmentally hazardous organic substances (see Lin, Abstract: toxin-degrading enzymes for removal/remediation of organic pollutants; Bidmanova, Abstract; Introduction, para. 1: haloalkane dehalogenases are suitable for bioremediation and detoxification).

Regarding claim 3, Vlahakis, as modified by Lin and Bidmanova, teaches the deposit according to claim 2, wherein the deposit comprises 3-5% hydrophobic releasing agent (include an amphoteric surfactant in an amount about 2.0% to about 4.0% by weight; 3.0%) (see Vlahakis, col. 7, lines 16-18 and Table in col. 9) and 5-20%, optionally 10% enzymes (the amount of protease used is in an amount of from about 3.0% to about 8.0% by weight of 5000 ASPu/gm, for example 8.0% by weight of 2500 ASPu/gm) (see Vlahakis, col. 7, lines 9-15).
Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach wherein the deposit comprises 60-75% hydrophilic filling material and 15-17% hydrophilic non-ionic surfactant.
However, Vlahakis further teaches that the hydrophilic filling material (starch) amount is a result-effective variable (an effective amount of starch, where starch provides ease in mixing and holding the components together) (see col. 14, line 10 and col. 7, lines 40-43). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the amount of 

Regarding claim 4, Vlahakis, as modified by Lin and Bidmanova, teaches the deposit according to claim 2, wherein the hydrophilic filling material comprises starch and/or hydroxymethylcellulose (starch) (see Vlahakis, col. 3, line 12).

Regarding claim 7, Vlahakis, as modified by Lin and Bidmanova, teaches the deposit according to claim 1.
Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach wherein the environmentally hazardous organic substances are drug molecules chosen from the group comprising of Citalopram, Fluconazole, Ibuprofen, carbamazepine, Ketoconazol, Losartan, Metotrexat, Naproxen, Sertralin, sulfamethoxazole, Trimetroprim, Ketoprofen, Ofloxacine, and Norfloxacine.
However, Vlahakis, as modified by Lin and Bidmanova, teaches the claimed deposit and enzyme and thus is interpreted to inherently achieve the claimed function of eliminating the drug molecules of claim 7 (see MPEP § 2112.02 I).

Regarding claim 8, Vlahakis, as modified by Lin and Bidmanova, teaches a method of using a deposit according to claim 1, to purify toilet water from one or more environmentally hazardous organic substances (the urinal block is retained in a dispenser assembly for use in urinals and toilets, which is interpreted to teach a method of using the deposit of claim 1) (see Vlahakis, col. 1, lines 20-22), 

Regarding claim 9, Vlahakis teaches a method of purifying toilet water from one or more environmentally hazardous organic substances, optionally drug molecules chosen from the group comprising antibiotics, anti-depressive agents, anti-inflammatory agents, hormones, anti-fungal agents, blood pressure agents, antineoplastic agents (anti-cancer), sedatives and painkillers (the recited drug molecules are optional, and thus are not required by the invention of claim 9), comprising the steps of: 
a) obtaining one or more enzymes having the capacity to eliminate one or more environmentally hazardous organic substances (the improvement of the urinal block composition provides the advantage of dissolving and otherwise neutralizing odors, the enzyme converting urea into carbon dioxide and ammonia; the enzyme is added, which inherently requires obtaining the enzyme) (see Abstract; col. 10, lines 35-37; col. 8, line 16); 

c) using the deposit to enzymatically reduce and/or eliminate the one or more environmentally hazardous organic substances from the toilet water (in use, the dispenser assembly is placed in a fluid receptacle) (see col. 3, lines 20-21).
Vlahakis does not explicitly teach that the method is characterized in that the one or more enzymes are chosen from the group consisting of Epoxide hydrolase, Melamine Deaminase, Acetoacetate decarboxylase and Dehalogenase LinB.
Lin teaches an enzyme having the ability to eliminate environmentally hazardous organic substances, characterized in that the one or more enzymes are chosen from the group consisting of hydrolase, Deaminase, decarboxylase and Dehalogenase (toxin-degrading enzymes for removal/remediation of organic pollutants such as the pesticide atrazine; suitable enzymes include ether bond hydrolases and dehalogenases) (see Abstract; col. 2, line 18; col. 4, lines 51-61; col. 6, lines 26-31 and 39-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the enzyme in the device of Vlahakis to include one or more of the organic substance-eliminating enzyme of Lin because the Lin enzymes can be used to remove pollutants and toxins to help with the environmental impact of pollutants and toxins in the water system and waste water (see Lin, col. 5, lines 6-13; col. 6, lines 20-23), such as the toilet water which encounters the device of Vlahakis and which may contain pesticides from agricultural products.

Bidmanova teaches that Dehalogenase LinB is an enzyme which is suitable for bioremediation of environmentally hazardous organic substances (haloalkane dehalogenases are suitable for bioremediation and detoxification) (see Abstract; Introduction, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dehalogenase enzyme of Vlahakis, as modified by Lin, to be a Dehalogenase LinB as taught by Bidmanova because the Bidmanova Dehalogenase LinB is a readily sourced enzyme which is suitable for immobilization in bioremediation purposes as desired by the deposit of Vlahakis, as modified by Lin (see Bidmanova, Abstract; p. 2, para. 2).

Regarding claim 10, Vlahakis, as modified by Lin and Bidmanova, teaches the method according to claim 9.
Vlahakis, as modified by Lin and Bidmanova, teaches the does not explicitly teach wherein step a) comprises the following steps a1) providing one or more polynucleotide(s) encoding one or more enzymes having the capacity to eliminate an environmentally hazardous organic substance; a2) producing the enzymes recombinantly in an organism transformed with a vector, optionally a plasmid, comprising the polynucleotide from a), wherein the enzyme is produced by said organism, thereby obtaining said enzyme.
However, the claimed invention is a method for purifying toilet water from one or more environmentally hazardous organic substances, whereas the limitations of claim 10 are directed to the steps for producing a composition to be used in the claimed method, not steps directed to the claimed method, and therefore are product-by-process limitations. As patentability of product-by-process limitations are based on the product itself, and not on its method of production, since the product (the 

Regarding claim 11, Vlahakis, as modified by Lin and Bidmanova, teaches the method according to claim 10.
Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach wherein the vector comprises a signal peptide coupled to the polynucleotide coding for the enzyme, and wherein the signal peptide directs an extracellular transport of the produced enzyme.
However, the claimed invention is a method for purifying toilet water from one or more environmentally hazardous organic substances, whereas the limitations of claim 11 are directed to the steps for producing a composition to be used in the claimed method, not steps directed to the claimed method, and therefore are product-by-process limitations. As patentability of product-by-process limitations are based on the product itself, and not on its method of production, since the product (the enzyme having the capacity to eliminate one or more environmentally hazardous organic substances) produced by the steps required by the instant claim is the same as the prior art product, the limitations of claim 11 do not patentably distinguish the claimed method for purifying toilet water from the prior art method for purifying toilet water. (see MPEP § 2113 (I))

Regarding claim 12, Vlahakis, as modified by Lin and Bidmanova, teaches the method according to claim 9.

However, the claimed invention is a method for purifying toilet water from one or more environmentally hazardous organic substances, whereas the limitations of claim 12 are directed to the steps for producing a composition to be used in the claimed method, not steps directed to the claimed method, and therefore are product-by-process limitations. As patentability of product-by-process limitations are based on the product itself, and not on its method of production, since the product (the enzyme having the capacity to eliminate one or more environmentally hazardous organic substances) produced by the steps required by the instant claim is the same as the prior art product, the limitations of claim 12 do not patentably distinguish the claimed method for purifying toilet water from the prior art method for purifying toilet water. (see MPEP § 2113 (I))

Regarding claim 13, Vlahakis, as modified by Lin and Bidmanova, teaches the method according to claim 9, 
Vlahakis, as modified by Lin and Bidmanova, teaches the does not explicitly teach wherein the enzyme is recombinantly produced by E. coli, a Bacillus species or in yeast.
However, the claimed invention is a method for purifying toilet water from one or more environmentally hazardous organic substances, whereas the limitations of claim 13 are directed to the steps for producing a composition to be used in the claimed method, not steps directed to the claimed method, and therefore are product-by-process limitations. As patentability of product-by-process limitations are based on the product itself, and not on its method of production, since the product (the enzyme having the capacity to eliminate one or more environmentally hazardous organic substances) produced by the steps required by the instant claim is the same as the prior art product, the limitations 

Regarding claim 14, Vlahakis, as modified by Lin and Bidmanova, teaches the method according to claim 12.
Vlahakis, as modified by Lin and Bidmanova, teaches the does not explicitly teach wherein the supernatant comprising the enzymes is freeze-dried or lyophilized.
However, the claimed invention is a method for purifying toilet water from one or more environmentally hazardous organic substances, whereas the limitations of claim 14 are directed to the steps for producing a composition to be used in the claimed method, not steps directed to the claimed method, and therefore are product-by-process limitations. As patentability of product-by-process limitations are based on the product itself, and not on its method of production, since the product (the enzyme having the capacity to eliminate one or more environmentally hazardous organic substances) produced by the steps required by the instant claim is the same as the prior art product, the limitations of claim 14 do not patentably distinguish the claimed method for purifying toilet water from the prior art method for purifying toilet water. (see MPEP § 2113 (I))

Regarding claim 16, Vlahakis, as modified by Lin and Bidmanova, teaches the method according to claim 9, characterized in that in step c) the deposit is used in toilets to purify toilet water from the one or more environmentally hazardous organic substances, optionally drug molecules, comprising the step of placing the deposit in the toilet such that when the toilet flushes, the flushing water will release enzymes from the deposit and allow the enzymes to enter the water in the toilet bowl (in use, the dispenser assembly is placed in a fluid receptacle in such a manner that the chemical is supported above the normal fluid level and the dispenser is placed over strainers found in the urinal; when the fluid level 

Regarding claim 17, Vlahakis, as modified by Lin and Bidmanova, teaches the method according to claim 9.
Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach wherein the environmentally hazardous organic substances are chosen from the group comprising antibiotics, anti-depressive agents, anti-inflammatory agents, hormones, anti-fungal agents, blood pressure agents, antineoplastic agents (anti-cancer), sedatives and painkillers.
However, Vlahakis, as modified by Lin and Bidmanova, teaches the claimed deposit and enzyme of claim 9 and thus is interpreted to inherently achieve the claimed function of eliminating the drug molecules of claim 17 (see MPEP § 2112.02 I).

Regarding claim 18, Vlahakis, as modified by Lin and Bidmanova, teaches the deposit according to claim 3. 
Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach wherein the deposit comprises 70% hydrophilic filling material.
However, Vlahakis further teaches that the hydrophilic filling material (starch) amount is a result-effective variable (an effective amount of starch, where starch provides ease in mixing and holding the components together) (see col. 14, line 10 and col. 7, lines 40-43). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the amount of hydrophilic filling material (starch) in the deposit of Vlahakis, as modified by Lin and Bidmanova, during routine experimentation to optimize the mixing and holding of the components of the deposit (see MPEP § 2144.05 II.B).

Regarding claim 19, Vlahakis, as modified by Lin and Bidmanova, teaches the deposit according to claim 1. 
Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach wherein the environmentally hazardous organic substances are chosen from the group comprising antibiotics, anti-depressive agents, anti-inflammatory agents, hormones, anti-fungal agents, blood pressure agents, antineoplastic agents (anti-cancer), sedatives and painkillers.
However, Vlahakis, as modified by Lin and Bidmanova, teaches the claimed deposit and enzyme of claim 1 and thus is interpreted to inherently achieve the claimed function of eliminating the drug molecules of claim 19 (see MPEP § 2112.02 I).

Regarding claim 20, Vlahakis, as modified by Lin and Bidmanova, teaches the method of claim 9.
Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach wherein the environmentally hazardous organic environmentally hazardous organic substances are drug molecules chosen from the group comprising of Ciprofloxacin, Citalopram, Clarithromycin, Diclofenac, Erythromycin, Estradiol, Etinylestradiol, Fluconazole, Ibuprofen, carbamazepine, Ketoconazol, Levonorgestrel, Losartan, Metoprolol, Metotrexat, Naproxen, Oxazepam, Sertralin, sulfamethoxazole, Tramadol, Trimetroprim, Zolpidem, Ketoprofen, Risperidone, Fluoxetine, Venlafaxine, Ofloxacine, Doxycycline, Norfloxacine and Tetracycline.
However, Vlahakis, as modified by Lin and Bidmanova, teaches the claimed deposit and enzyme of claim 9 and thus is interpreted to inherently achieve the claimed function of eliminating the drug molecules of claim 20 (see MPEP § 2112.02 I).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vlahakis et al. (US 5,336,424 A), Lin et al. (US 8,614,078 B2) and Bidmanova et al. (Journal of Biocatalysis & Biotransformation: Immobilization of Haloalkane dehalogenase LinB from Sphingobium japonicum UT26 for Biotechnological Applications) as applied to claims 1-2 above, and further in view of Frazier (US 2014/0263044 A1).

Regarding claim 5, Vlahakis, as modified by Lin and Bidmanova, teaches the deposit according to claim 2.
Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach wherein the hydrophobic releasing agent is magnesium stearate.
Frazier teaches a deposit for purifying one or more environmentally hazardous organic substances, comprising one or more enzymes, wherein the deposit is designed to be attached to a waste water collection system in such a way that it will release components within the deposit upon exposure to water, wherein the deposit is in the form of a block (a cartridge 18 containing agents for the treatment of waste material; the cartridge comprising at least one inner core and an outer portion, each comprising enzymes; upon contact with water, the contents of the inner core and the outer agent are released; degrading organic matter) (see para. 0013-0014, 0016 and 0019; Fig. 1), and comprises a hydrophobic releasing agent, wherein the hydrophobic releasing agent is magnesium stearate (the outer portion can comprise a blend of surfactants, suitable surfactants such as stearic acid salts (e.g. calcium stearate; the cationic portion of the aforementioned salts may alternative (or additionally) include calcium, potassium or magnesium) (see para. 0028 and 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the hydrophobic releasing agent of Vlahakis, as modified by Lin and Bidmanova, with the magnesium stearate hydrophobic releasing agent of Frazier because Frazier teaches that mixtures of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vlahakis et al. (US 5,336,424 A), Lin et al. (US 8,614,078 B2) and Bidmanova et al. (Journal of Biocatalysis & Biotransformation: Immobilization of Haloalkane dehalogenase LinB from Sphingobium japonicum UT26 for Biotechnological Applications)) as applied to claims 1-2 above, and further in view of Haddon (US 5,958,334 A).

Regarding claim 6, Vlahakis, as modified by Lin and Bidmanova, teaches the deposit according to claim 2.
Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach wherein the hydrophilic non-ionic surfactant is polysorbate-20.
Haddon teaches a deposit, wherein the deposit is designed to be attached to a toilet (a combination which is administered to a toilet bowl or urinal; receptacle 13 contains the combination in one of two compartments) (see col. 2, lines 45-46; col. 13, lines 51-57; col. 14, lines 10-14; Fig. 2), wherein the deposit comprises a hydrophilic non-ionic surfactant, wherein the hydrophilic non-ionic surfactant is polysorbate-20 (the components of the combination may include a foam forming surfactant, the foam forming surfactant may include nonionic surfactants, or mixtures of surfactants; examples of non-ionic surfactants include fatty acid esters of polyoxyethylene sorbitan, such as Tween-20) (see Table 1; col. 5, lines 11-17, 47 and 60; col. 21, lines 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the hydrophilic non-ionic surfactant of Vlahakis, as modified by Lin and Bidmanova, with the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vlahakis et al. (US 5,336,424 A), Lin et al. (US 8,614,078 B2) and Bidmanova et al. (Journal of Biocatalysis & Biotransformation: Immobilization of Haloalkane dehalogenase LinB from Sphingobium japonicum UT26 for Biotechnological Applications) as applied to claim 9 above, and further in view of Frazier (US 2014/0263044 A1) and Haddon (US 5,958,334 A).

Regarding claim 15, Vlahakis, as modified by Lin and Bidmanova, teaches the method according to claim 9.
Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach the limitations of claim 15. 
However, the claimed invention is a method for purifying toilet water from one or more environmentally hazardous organic substances, whereas the limitations of claim 15 are directed to the steps for producing a composition to be used in the claimed method, not steps directed to the claimed method, and therefore are product-by-process limitations. As patentability of product-by-process limitations are based on the product itself, and not on its method of production, the recited steps are not considered required limitations for the method of purifying toilet water and the claimed deposit is taught if the prior art teaches the claimed structure, where the claimed structure is interpreted to be a deposit comprising an enzyme, starch, hydroxymethylcellulose, Magnesium Stearate and polysorbate-20 at the claimed ratios, wherein the enzyme and starch have been through grinding.

Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach that the enzyme and starch have been through grinding, which is interpreted to be a structural requirement of making the enzyme and starch smaller.  However, absent a showing of new and unexpected results for the enzyme and starch size in the claimed method, a change in size through grinding the enzyme and starch would not patentably distinguish the claimed deposit from the prior art deposit (see MPEP § 2144.04 IV.A).  
Vlahakis, as modified by Lin and Bidmanova, does not explicitly teach that the deposit also comprises hydroxymethylcellulose and Magnesium Stearate. 
Frazier teaches comprising one or more enzymes having the capacity to eliminate one or more environmentally hazardous organic substances in a deposit designed to be attached to a waste water collection system, such that water flowing over the deposit releases the one or more enzymes comprised therein, wherein the deposit is in the form of blocks (a cartridge 18 containing agents for the treatment of waste material; the cartridge comprising at least one inner core and an outer portion, each comprising enzymes; upon contact with water, the contents of the inner core and the outer agent are released; degrading organic matter) (see para. 0013-0014, 0016 and 0019; Fig. 1), and the deposit comprises Magnesium Stearate (the outer portion can comprise a blend of surfactants, suitable surfactants such as stearic acid salts (e.g. calcium stearate; the cationic portion of the aforementioned salts may alternative (or additionally) include calcium, potassium or magnesium) (see para. 0028 and 0030) and hydroxymethylcellulose (suitable nonionic surfactants include but are not limited to: hydroxymethylcellulose) (see para. 0027).

Vlahakis, as modified by Lin, Bidmanova and Frazier, does not explicitly teach that the deposit also comprises polysorbate-20. 
Haddon teaches a deposit designed to be attached to a toilet (a combination which is administered to a toilet bowl or urinal; receptacle 13 contains the combination in one of two compartments) (see col. 2, lines 45-46; col. 13, lines 51-57; col. 14, lines 10-14; Fig. 2), wherein the deposit comprises starch and Tween-20 (the components of the combination may include a foam forming surfactant, the foam forming surfactant may include nonionic surfactants, or mixtures of surfactants; examples of non-ionic surfactants include fatty acid esters of polyoxyethylene sorbitan, such as Tween-20; the combination may include a foam promoting agent such as starch) (see Table 1; col. 5, lines 11-17, 47 and 60; col. 21, lines 17-20; col. 7, lines 3-4 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the deposit Vlahakis, as modified by Lin, Bidmanova and Frazier, to include Tween-20 as taught by Haddon because polysorbate-20 is a high-foaming non-ionic surfactant (see Haddon, col. 21, line 18-20), as is the hydrophilic non-ionic surfactant of Vlahakis (see col. 7, lines 32-33), and Haddon teaches that mixtures of compatible surfactants may be used (see col. 5, line 17) and that polysorbate-20 may be used with the starch of Vlahakis.

Vlahakis further teaches that starch amount is a result-effective variable (an effective amount of starch, where starch provides ease in mixing and holding the components together) (see col. 14, line 10 and col. 7, lines 40-43). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the amount of hydroxymethylcellulose, Magnesium Stearate and Tween-20 in the deposit of Vlahakis, as modified by Lin and Bidmanova, during routine experimentation to optimize the amount of starch in order to achieve the mixing and holding of the components of the deposit (see MPEP § 2144.05 II.B).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        May 18, 2021